DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/19/2021 have been entered and fully considered.  With the amendment: claims 1 and 4-23 are pending; claims 2-3 and 24 are cancelled; claims 14-23 are withdrawn; claim 1 is amended.

Election/Restrictions
Claims 1 and 4-13 are allowable. Claims 14-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1-3, as set forth in the Office action mailed on 10/01/2019, is hereby withdrawn and claims 14-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Y. Hwang (#51,831) on 03/11/2021.

The application has been amended as follows: 
Claim 14 has been amended as follows:
A method for manufacturing a gel polymer battery cell using the curing die of claim 1, comprising:
(i) preparing [[a]]the processing battery cell including [[an]]the electrode assembly and [[a]]the composition for forming a gel polymer electrolyte inside [[a]]the battery case;
(ii) mounting the processing battery cell in [[a]]the recessed part of the first die and closing the processing battery cell;
(iii) controlling the curing die to thereby gel the composition for forming a gel polymer electrolyte in the battery case by a cross-linking reaction[[;]].

Claim 15 has been amended as follows:
The method of claim 14, wherein:
in step (iii), the curing die curing die to gel the composition for forming a gel polymer electrolyte.  

Claim 17 has been amended as follows:
The method of claim 14, further comprising:
(iv) connecting die terminals of the curing die to a charge and discharge device to perform an activation process of the processing battery cell[[;]].

Claim 18 has been cancelled.

Claim 19 has been amended as follows:
The method of claim [[18]]14, wherein:
the unsealed part of the processing battery cell is extended from a side surface of a battery cell body where electrode terminals are not formed, and maintains a sealed state by [[a]]the first die and [[a]]the second die outside of the recessed part.  

Claims 21-23 have been cancelled.

Reasons for Allowance
Claims 1, 4-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
KR 10-0943569 B1 (“Han”) discloses two press dies that press a polymer bare cell from both sides (pg. 8, ¶8), wherein a first press die has stepped grooves 320, 420, 520 (Figs. 4-6; pg. 8, ¶¶8-9).  The electrolyte is not in a gelled state in at least a portion of the time the bare cell is mounted (pg. 7, ¶3; pg. 9, ¶6 - pg. 10, ¶4).  However, the bare cell is sealed prior to being mounted in the press dies (pg. 7, ¶3).
The prior art of record, either alone or in combination, does not teach or suggest the combination of features as specifically recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727